Exhibit 10.2

 

SCANSOURCE, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 1

Purpose and Administration

 

1.1. Name of Plan. ScanSource, Inc. (the “Company”) hereby adopts the
ScanSource, Inc. Deferred Compensation Plan (the “Plan”), as set forth herein.

 

1.2. Effective Date. The effective date of this Plan is July 1, 2004.

 

1.3. Purpose. The Company has established the Plan primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees of the Participating Employers. The Plan is intended to be
a top-hat plan as described in Section 201(2), 301(a)(3) and 401(a)(1) of ERISA.
The Company intends that the Plan (and each Trust under the Plan as described in
Section 13.2) shall be treated as unfunded for tax purposes and for purposes of
Title I of ERISA. The Plan is not intended to qualify under Section 401(a) or
the Code. A Participating Employer’s obligations hereunder, if any, to a
Participant (or to a Participant’s beneficiary) shall be unsecured and shall be
a mere promise by the Participating Employer to make payments hereunder in the
future. A Participant (and, if applicable, the Participant’s beneficiary) shall
be treated as a general unsecured creditor of any Participating Employer.

 

1.4. Administration. The Plan shall be administered by the committee appointed
by the Company’s Board of Directors.

 

(a) Authority. The Plan Administrative Committee shall have full authority and
power to administer and construe the Plan, subject to applicable requirements of
law. Without limiting the generality of the foregoing, the Plan Administrative
Committee shall have the following powers and duties:

 

  (i) To make and enforce such rules and regulations as it deems necessary or
proper for the administration of the Plan;

 

  (ii) To interpret the Plan and to decide all questions concerning the Plan;

 

  (iii) To designate persons eligible to participate in the Plan, subject to the
approval of the Board;

 

  (iv) To determine the amount and the recipient of any payments to be made
under the Plan;

 

  (v) To designate and value any investments deemed held in the Accounts;

 

  (vi) To appoint such agents, counsel, accountants, consultants and other
persons as may be required to assist in administering the Plan; and

 

1

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

  (vii) To make all other determinations and to take all other steps necessary
or advisable for the administration of the Plan.

 

Subject to paragraph (b) below, all decisions made by the Plan Administrative
Committee pursuant to the provisions of the Plan shall be made in its sole
discretion and shall be final, conclusive, and binding upon all parties.

 

(b) Authority of Board of Directors. Notwithstanding anything in this Plan to
the contrary, the Board shall have the power

 

  (i) to review and approve the persons who will be eligible to participate in
the Plan; and

 

  (ii) to make determinations with respect to the participation and benefits of
to any member of the Plan Administrative Committee who is a participant in the
Plan.

 

(c) Delegation of Duties. The Plan Administrative Committee may delegate such of
its duties and may engage such experts and other persons as it deems appropriate
in connection with administering the Plan. The Plan Administrative Committee
shall be entitled to rely conclusively upon, and shall be fully protected in any
action taken by the Plan Administrative Committee, in good faith in reliance
upon any opinions or reports furnished to it by any such experts or other
persons.

 

(d) Expenses. All expenses incurred prior to the termination of the Plan that
shall arise in connection with the administration of the Plan, including,
without limitation, administrative expenses and compensation and other expenses
and charges of any actuary, counsel, accountant, specialist, or other person who
shall be employed by the Plan Administrative Committee in connection with the
administration of the Plan shall be paid by the Participating Employers.

 

(e) Indemnification of Plan Administrative Committee. The Participating
Employers agree to indemnify and to defend to the fullest extent permitted by
law any person serving as a member of the Plan Administrative Committee, and
each employee of a Participating Employer or any of their affiliated companies
appointed by the Plan Administrative Committee to carry out duties under this
Plan, against all liabilities, damages, costs and expenses (including attorneys’
fees and amounts paid in settlement of any claims approved by the Company)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

 

(f) Liability. To the extent permitted by law, neither the Plan Administrative
Committee nor any other person shall incur any liability for any acts or for any
failure to act except for liability arising out of such person’s own willful
misconduct or willful breach of the Plan.

 

2

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 2

Definitions

 

For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

 

2.1. Account. “Deferred Compensation Account” means the bookkeeping account
maintained for the Participant in accordance with Section 7.1 and which includes
the following subaccounts:

 

(a) “Compensation Deferral Account” means the portion of the Participant’s
Account attributable to Compensation Deferrals, and the earnings thereon.

 

(b) “Employer Contribution Account” means the portion of the Participant’s
Account attributable to Discretionary Matching Contributions, and the earnings
thereon.

 

2.2. Affiliate. “Affiliate” means any corporation, partnership, joint venture,
association or similar organization or entity in which the Company owns,
directly or indirectly, a majority of equity interests.

 

2.3. Board. “Board” means the Board of Directors of ScanSource, Inc.

 

2.4. Change in Control. “Change in Control” means a Change in Control as
described in Appendix A to this Plan.

 

2.5. Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time. Any reference to a section of the Code includes any comparable section
or sections of any future legislation that amends, supplements or supersedes
that section.

 

2.6. Company. “Company” means ScanSource, Inc. or any successor company that
adopts this Plan.

 

2.7. Compensation. “Compensation” means such forms of compensation payable in
cash as may be designated by the Plan Administrative Committee, from time to
time, in its sole discretion, as eligible for deferral under this Plan.
Compensation may include, but shall be not limited to, base salary, and any
bonus compensation, payable to the Participant.

 

2.8. Compensation Deferrals. “Compensation Deferrals” means the amount of
Compensation that a Participant elects to defer pursuant to Section 4.

 

2.9. Deferral Election. “Deferral Election” means an election made by a
Participant pursuant to Section 4 to defer Compensation.

 

3

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

2.10. Discretionary Matching Contribution. “Discretionary Matching Contribution”
means the contribution deemed credited to a Participant’s Account pursuant to
Section 5.

 

2.11. Eligible Employee. “Eligible Employee” means an employee of a
Participating Employer who has been designated pursuant to Section 3 as eligible
to make contributions to the Plan.

 

2.12. “ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time. Any reference to a section of ERISA includes any
comparable section or sections of any future legislation that amends,
supplements or supersedes that section.

 

2.13. Participant. “Participant” means an Employee who meets the eligibility
criteria set forth in Section 3 and who has made a Deferral Election in
accordance with the terms of the Plan.

 

2.14. Participating Employer. “Participating Employer” means ScanSource, Inc.,
and any of its participating Affiliates, or any successor companies.

 

2.15. Plan Administrative Committee. The “Plan Administrative Committee” means
the committee appointed by the Company’s Board of Directors to administer the
Plan.

 

2.16. Plan Year. “Plan Year” shall be July 1 through June 30, which is the
fiscal year of the Company.

 

2.17. Retirement Date. “Retirement Date” means the date on which a Participant
elects to retire having an attained age of 65 or greater.

 

2.18. Totally Disabled or Total Disability. A Participant shall be considered to
be “Totally Disabled” or to have a “Total Disability” if he or she becomes
entitled to receive disability benefits under a Participating Employer’s
long-term disability insurance plan.

 

2.19. Valuation Date. “Valuation Date” means each business day the financial
markets and Wachovia are open, unless the underlying investment requires a less
frequent valuation.

 

2.20. Other Definitions. In addition to the terms defined in this Section 2,
other terms are defined when first used in Sections of this Plan.

 

4

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 3

Eligibility and Participation

 

3.1. Eligible Employees. Only employees who are designated by the Plan
Administrative Committee and approved by the Board shall be eligible to
participate in the Plan. See Appendix B.

 

3.2. Participation.

 

(a) An Eligible Employee shall become a Participant in the Plan by (i)
completing and submitting to the Company a Deferral Election in accordance with
Section 4 below, and (ii) complying with such terms and conditions as the Board
and/or the Plan Administrative Committee may from time to time establish for the
implementation of the Plan, including, but not limited to, any condition the
Board and/or the Plan Administrative Committee may deem necessary or appropriate
for the Participating Employers to meet their obligations under the Plan.

 

(b) An employee shall only be a Participant eligible to have compensation
deferred under this Plan while he or she is designated as an Eligible Employee.
If an employee subsequently ceases to be a designated eligible employee after
becoming a Participant, he or she shall remain a Participant for the other
purposes of the Plan to the extent of any existing Account balance subject to
Section 14.1.

 

5

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 4

Compensation Deferrals

 

4.1. Deferral Elections. Subject to Section 4.2, an Eligible Employee may elect
to defer receipt of Compensation for a Plan Year as follows:

 

(a) Except as otherwise provided in paragraph (b) below, an election to defer
receipt of Compensation that otherwise would be payable to him or her for a Plan
Year must be made no later than the last day of the Plan Year preceding the Plan
Year in which the Compensation being deferred is earned and is made available to
the Participant.

 

(b) Notwithstanding paragraph (a), (i) an employee who becomes eligible to
participate as of July 1, 2004 must make his or her election no later than July
30, 2004, and (ii) an employee who first becomes eligible to participate during
a Plan Year may make an election to defer receipt of compensation payable within
thirty (30) days after he or she first becomes eligible to participate in the
Plan. An election made pursuant to this paragraph will be effective as of the
first payroll period after such election is filed.

 

(c) An Eligible Employee’s Deferral Election for any Plan Year shall continue in
effect for subsequent Plan Years unless and until the employee

 

  (i) makes a new Deferral Election in accordance with the requirements of this
Section 4,

 

  (ii) modifies or revokes the election as provided by Section 4.4, or

 

  (iii) fails to elect to have the maximum salary deferral contribution made to
the ScanSource, Inc. 401(k) Plan for a Plan Year as required by Section 4.2.

 

4.2. Required 401(k) Plan Salary Deferral Election. Notwithstanding anything in
this Section 4 to the contrary, an Eligible Employee may not make a Deferral
Election for a Plan Year unless he or she has elected to make the maximum
required salary deferral contribution to the ScanSource, Inc. 401(k) Plan for
that Plan Year. The amount of the maximum required 401(k) Plan salary deferral
election for a Plan Year will be determined by the Plan Administrative Committee
at least thirty (30) days prior to the beginning of the Plan Year.

 

4.3. Amount of Deferral. A Participant may elect to defer receipt of a
percentage of his or her Compensation payable for a Plan Year subject to the
following rules:

 

(a) The maximum percentage Compensation that can be deferred for a Plan Year
will be determined by the Plan Administrative Committee at least thirty (30)
days prior to the beginning of the Plan Year.

 

6

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

(b) The amount of the deferral elected for the Plan Year cannot reduce the
Participant’s cash compensation below the amount the Participating Employer
determines necessary to satisfy applicable federal, state and local income and
employment withholding taxes and any obligations to make benefit plan
contributions.

 

4.4. Modification or Revocation of Deferral Election of Participant. A
Participant may not change the amount of his or her Compensation Deferrals
during a Plan Year. However, a Participant may discontinue Compensation
Deferrals at any time by filing such forms and subject to such limitations and
restrictions as the Plan Administrative Committee may prescribe in its
discretion. If approved by the Plan Administrative Committee, revocation shall
take effect as of the first payroll period next following approval by the Plan
Administrative Committee. If a Participant discontinues a Deferral Election
during a Plan Year, he or she will not be permitted to elect to make
Compensation Deferrals again until the next Plan Year.

 

4.5. General Rules. An election to defer Compensation shall be made at the time,
and in the form, manner, and in accordance with the notice requirements,
prescribed by the Plan Administrative Committee.

 

4.6. Compensation Deferral Account.

 

(a) The amount of Compensation deferred by a Participant shall be credited to
the Participant’s Compensation Deferral Account as of the Valuation Date
coincident with or immediately following the date such Compensation would, but
for the Participant’s Deferral Election, be payable to the Participant.

 

(b) The Compensation Deferrals, and the earnings thereon, credited to the
Participant’s Compensation Deferral Account shall be immediately 100% vested and
nonforfeitable at all times.

 

7

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 5

Discretionary Matching Contributions

 

5.1. Discretionary Matching Contribution.

 

(a) For any Plan Year, a Participating Employer may credit to the Deferred
Compensation Account of any Participant employed by that Participating Employer
with a Discretionary Matching Contribution in such amount as may be determined
by the Participating Employer in its sole discretion at least thirty (30) days
prior to the beginning of the Plan Year.

 

(b) The amount of the Discretionary Matching Contribution to be credited to a
Participant’s Account for a Plan Year shall be equal to such dollar amount, such
percentage of a Participant’s Compensation Deferrals, or any combination
thereof, as may be determined by the Participating Employer in its sole
discretion.

 

(c) Any Discretionary Matching Contribution will be credited to a Participant’s
Participating Employer Contribution Account as of the Valuation Date specified
by the Participating Employer.

 

5.2. Vesting of Discretionary Matching Contribution.

 

(a) Except as otherwise provide in paragraph (b) below and subject to Section
10, the Discretionary Matching Contribution credited to a Participant’s Account
with respect to a particular Plan Year shall become vested in accordance with
the following schedule:

 

Years of Service Completed

Following Plan Year for which

Contribution is Credited

--------------------------------------------------------------------------------

  

Vested Percentage

--------------------------------------------------------------------------------

Less than 3 Years of Service

   0%

3 Years of Service

   50%

4 Years of Service

   75%

5 or more Years of Service

   100%

 

A Participant will be credited with a Year of Service if

 

  (i) he or she is actively employed by a Participating Employer for a
continuous period of at least 6 full months during a Plan Year, or

 

  (ii) he or she fails to meet the active employment requirement in clause (i)
above solely as a result of an approved leave of absence.

 

8

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing vesting schedule, the balance credited to a
Participant’s Participating Employer Contribution Account shall be become fully
vested if the Participant remains continuously employed by a Participating
Employer or an Affiliate until his or her death, Total Disability, attainment of
age 65, or the occurrence of a Change in Control.

 

9

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 6

Distribution Elections

 

Subject to the other terms contained in this Plan, a Participant may make the
following distribution elections:

 

6.1. In-Service Distribution. The Participant may elect to have the total amount
of Compensation Deferrals and vested Discretionary Matching Contributions
credited to his or her Account for a particular Plan Year, and any earnings
thereon, distributed in a lump sum at a specified date prior to his or her
termination of employment subject to the following rules:

 

(a) The specified in-service distribution date cannot be earlier than the end of
the five (5) Plan Year period following the Plan Year for which such
Compensation Deferrals and Discretionary Matching Contributions are credited to
his or her Account.

 

(b) Such election shall be made at the same time the Participant makes the
Deferral Election in accordance with Section 4 for that Plan Year. Any such
election shall be irrevocable.

 

6.2. Retirement Distribution. A Participant may elect to have his or her Account
distributed upon termination of employment following his or her Retirement Date
as follows:

 

(a) The Participant may elect to have his or her Account distributed all or part
in a single lump sum payment; or

 

(b) The Participant may elect to have the balance of his or her Account
distributed in substantially equal monthly installment payments for a period of
36, 48 or 60 months. The balance of any Account not distributed in a single lump
sum pursuant to Section 6.2(a) shall continue to be invested and reinvested as
provided in Section 7.2 until the balance of the Account is distributed.

 

Such election shall be made at the time the Participant first elects to
participate in this Plan; provided that the Participant may change his or her
retirement distribution election by submitting a new election to the Plan
Administrative Committee at least one (1) year prior to his or her Retirement
Date.

 

Notwithstanding the provisions in this Section 6.2, the Company reserves the
right to distribute a Participant’s Account in a lump sum if the Account balance
totals less than $10,000.

 

6.3. Election of Distribution Upon Change in Control. A Participant may elect to
have his or her Account distributed immediately following a Change in Control.
Such election shall be made at the time the Participant first elects to
participate in this Plan. Any such election shall be irrevocable.

 

10

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

6.4. General Rules. Elections under this Section 6 shall be made in the form,
manner, and in accordance with the notice requirements prescribed by the Plan
Administrative Committee. Except as otherwise provided in this Plan, if a
Participant fails to make a distribution election under this Section 6, the
balance credited to his or her Account will be distributed in a single lump sum
payment following his or her employment termination date.

 

11

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 7

Deferred Compensation Accounts

 

7.1. Participant’s Accounts. The Company shall establish and maintain a separate
memorandum account in the name of each Participant. Such account shall be
credited or charged with (a) the Participant’s Compensation Deferrals, if any;
(b) Discretionary Matching Contributions, if any; (c) income, gains, losses, and
expenses of investments deemed held in such account; and (d) distributions from
such account.

 

7.2. Investment of Accounts.

 

(a) The amount credited to a Participant’s Account shall be deemed to be
invested and reinvested in mutual funds, stocks, bonds, securities, and any
other assets or investment vehicles, as may be selected by the Plan
Administrative Committee in its sole discretion; provided that in no event shall
such Accounts be deemed to be invested in securities issued by the Company.

 

(b) A Participant may elect the manner in which his or her Account is deemed to
be invested and reinvested among the deemed investment options selected by the
Plan Administrative Committee. A Participant’s investment election shall remain
in effect until the Participant properly files a change of election with the
Plan Administrative Committee. In the event that any Participant fails to make
an election with respect to the investment of all or a portion of the balance in
his or her account at any time, the Participant shall be deemed to have elected
that such balance be deemed to be invested in a money market (or equivalent)
fund and such assets shall remain in such investment fund until such time as the
Participant directs otherwise.

 

(c) A Participant’s investment direction (or any change in his or her investment
direction) shall be made in the form, manner, and in accordance with the notice
requirements, prescribed by the Plan Administrative Committee.

 

(d) A Participant, by electing to participate in this Plan, agrees on behalf of
himself or herself and his or her designated beneficiaries, to assume all risk
in connection with any increase or decrease in value of the investments which
are deemed to be held in his or her account. Each Participant further agrees
that the Plan Administrative Committee and the Participating Employer shall not
in any way be held liable for any investment decisions or for the failure to
make any investments by the Plan Administrative Committee.

 

12

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 8

Distribution of Compensation Deferral Account Prior to Termination of Employment

 

All or a portion of the balance credited to a Participant’s Compensation
Deferral Account may be distributed prior to termination of a Participant’s
employment as follows:

 

8.1. Designated In-Service Distribution Date. If the Participant has elected to
receive an in-service distribution in accordance with Section 6.1, the
Compensation Deferrals subject to such election, and any earnings thereon, shall
be distributed to the Participant in a single lump sum payment as of the
specified distribution date.

 

8.2. Financial Hardship. The Plan Administrative Committee, in his sole
discretion, may permit a hardship payment to be made to a Participant at any
time prior to termination of employment in the event of an “unforeseeable
emergency”. Withdrawals of amounts because of an unforeseeable emergency will be
permitted to the extent reasonably needed to satisfy the emergency need.

 

(a) For purposes of this Section, an “unforeseeable emergency” is a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

(b) The circumstances that will constitute an unforeseeable emergency will
depend upon the facts of each case, but, in any case, payment may not be made to
the extent that such hardship is or may be relieved:

 

  (i) Through reimbursement or compensation by insurance or otherwise;

 

  (ii) By liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or

 

  (iii) By cessation of Compensation Deferrals under the Plan.

 

8.3. Distribution Upon Change in Control. If a Participant has elected to
receive distribution of his or her Account upon the occurrence of a Change in
Control, the balance credited to the Participant’s Account, shall be distributed
to the Participant in a single lump sum payment within 30 days after the Change
in Control.

 

13

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 9

Distribution of Accounts Following Termination of Employment

 

9.1. Termination of Employment Prior to Retirement Date. In the event that a
Participant terminates employment for any reason other than death or becoming
Totally Disabled prior to his or her Retirement Date, the vested balance
credited to his or her Account will be distributed to the Participant in a
single lump sum within the calendar month following the calendar month of the
Participant’s employment termination date.

 

9.2. Termination of Employment At or After Retirement Date. In the event that a
Participant terminates employment at or after his or her Retirement Date, the
Participant’s Account will be distributed as follows:

 

(a) Distribution will be made to the Participant at the time and in the manner
elected by the Participant in accordance with Section 6.2 commencing with the
first calendar month following the calendar month of the Participant’s
employment termination date.

 

Notwithstanding the foregoing, if the balance credited to the Participant’s
Account as of the employment termination date is less than $10,000, then
distribution will be made in a single lump sum payment within the calendar month
following the calendar month of the Participant’s employment termination date.

 

(b) If the Participant has not made a retirement distribution election, the
Account will be distributed in a single lump sum payment no later than first
calendar month following the calendar month of the Participant’s employment
termination date.

 

9.3. Termination of Employment Due to Total Disability. In the event that a
Participant terminates employment at any time by reason of becoming Totally
Disabled, the balance credited to his or her Account will be distributed to the
Participant in a single lump payment within the calendar month following the
calendar month of the Participant’s employment termination date.

 

9.4. Death. In the event that a Participant’s employment is terminated by reason
of his or her death, the balance credited to his or her Account will be
distributed to the Participant’s designated beneficiary in a single lump payment
within the calendar month following the calendar month of the Participant’s
death.

 

9.5. Designated Beneficiary.

 

(a) The Participant may name a beneficiary or beneficiaries to receive the
balance of the Participant’s Deferred Compensation Account in the event of the
Participant’s death prior to the payment of the Participant’s entire Deferred
Compensation Account. To be effective, any beneficiary designation must be filed
in writing with the Plan Administrative Committee in accordance with rules and
procedures adopted by the Plan Administrative Committee for that purpose.

 

14

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

(b) A Participant may revoke an existing beneficiary designation by filing
another written beneficiary designation with the Plan Administrative Committee.
The latest beneficiary designation received by the Plan Administrative Committee
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Plan
Administrative Committee prior to the Participant’s death.

 

(c) If no beneficiary is named by a Participant, or if the Participant survives
all of the Participant’s named beneficiaries and does not designate another
beneficiary, the Participant’s Deferred Compensation Account shall be paid in
the following order of precedence:

 

  (i) The Participant’s Spouse;

 

  (ii) The Participant’s children (including adopted children) per stirpes; or

 

  (iii) The Participant’s estate.

 

15

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 10

Forfeiture of Benefits

 

10.1. Notwithstanding anything in this Plan to the contrary, if the Plan
Administrative Committee, in its sole discretion, determines that

 

(a) the Participant’s employment with the Participating Employer has been
terminated for Good Cause or,

 

(b) if at any time during which a Participant is entitled to receive payments
under the Plan, the Participant has breached any of his or her post-employment
obligations, including, but not limited to, any restrictive covenants or
obligations under any agreement and general release,

 

then the Plan Administrative Committee may cause the Participant’s entire
interest in benefits attributable to his or her Employer Contribution Account to
be forfeited and discontinued, or may cause the Participant’s payments of
benefits under the Plan to be limited or suspended for such other period the
Plan Administrative Committee finds advisable under the circumstances, and may
take any other action and seek any other relief the Plan Administrative
Committee, in its sole discretion, deems appropriate.

 

10.2. “Good Cause” means the Participant’s fraud, dishonesty, or willful
violation of any law or significant policy of the Participating Employer that is
committed in connection with the Participant’s employment by or association with
the Company or Affiliate. Whether a Participant has been terminated for Good
Cause shall be determined by the Plan Administrative Committee.

 

Regardless of whether a Participant’s employment initially was considered to be
terminated for any reason other than Good Cause, the Participant’s employment
will be considered to have been terminated for Good Cause for purposes of this
Plan if the Plan Administrative Committee subsequently determines that the
Participant engaged in an act constituting Good Cause.

 

10.3. The decision of the Plan Administrative Committee shall be final. The
omission or failure of the Plan Administrative Committee to exercise this right
at any time shall not be deemed a waiver of its right to exercise such right in
the future. The exercise of discretion will not create a precedent in any future
cases.

 

16

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 11

Appeals Procedure

 

11.1. The Plan Administrative Committee shall approve or wholly or partially
deny all claims for benefits under the Plan within a reasonable period of time
after all required documentation has been furnished to the Plan Administrative
Committee.

 

11.2. If a claim is wholly or partially denied, the Plan Administrative
Committee shall provide the claimant with written notice setting forth the
specific reasons for the denial, making reference to the pertinent provisions of
the Plan or the Plan documents on which the denial is based; describe any
additional material or information that should be received before the claim may
be acted upon favorably, and explain why such material or information, if any,
is needed; and inform the person making the claim of his or her right pursuant
to this Section to request review of the decision by the Plan Administrative
Committee.

 

11.3. A claimant shall have the right to request a review of the decision
denying the claim. Such request must be made by filing a written application for
review with the Plan Administrative Committee no later than sixty (60) days
after receipt by the claimant of written notice of the denial of his or her
claim. The claimant may review pertinent Plan documents and shall submit such
written comments and other information which he or she wishes the Plan
Administrative Committee to consider in connection with his or her claim.

 

11.4. The Plan Administrative Committee may hold any hearing or conduct any
independent investigation which it deems necessary to render its decision on
review. Such decision shall be made as soon as practicable after the Plan
Administrative Committee receives the request for review. Written notice of the
decision on review shall be promptly furnished to the claimant and shall include
specific reasons for the decision.

 

11.5. For all purposes under the Plan, decisions on claims (where no review is
requested) and decisions on review (where review is requested) shall be final,
binding and conclusive on all interested persons.

 

17

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 12

Amendment or Termination of the Plan

 

12.1. The Plan Administrative Committee may, in its sole discretion, terminate,
suspend or amend this Plan at any time or from time to time, in whole or in
part, with respect to any Participants or beneficiaries whether or not payments
have commenced to such Participants or beneficiaries. Notwithstanding the
foregoing, no amendment, termination, or suspension of the Plan will affect a
Participant’s right to receive amounts previously deferred under the Plan.

 

12.2. In the event the Plan is terminated, the Plan Administrative Committee
shall distribute the remaining amounts in Participants’ Accounts at such times
and in such ways as the Plan Administrative Committee, in its sole discretion,
may deem appropriate.

 

18

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 13

Unfunded Plan; Change in Control

 

13.1. Unfunded Plan. Nothing in this Plan shall be construed as giving any
Participant, or his or her legal representative or designated beneficiary, any
claim against any specific assets of the Company or any of its affiliated
companies or as imposing any trustee relationship upon the Company or any of its
affiliated companies in respect of the Participant. The Participating Employers
shall not be required to segregate any assets in order to provide for the
satisfaction of the obligations hereunder. Investments deemed held in the
Accounts shall continue to be a part of the general funds of the applicable
Participating Employers, and no individual or entity other than the
Participating Employer shall have any interest whatsoever in such funds. If and
to the extent that the Participant or his or her legal representative or
designated beneficiary acquires a right to receive any payment pursuant to this
Plan, such right shall be no greater than the right of an unsecured general
creditor of the applicable Participating Employer.

 

13.2. Rabbi Trust. The Participating Employers shall establish a trust (or
trusts) for the purpose of providing funds for the payment of the amounts
credited to Participants under the Plan subject to the following rules:

 

(a) Such trust(s) shall be an irrevocable grantor trust containing provisions
which are the same as, or are similar to, the provisions contained in the model
“rabbi trust” set forth in Internal Revenue Service Revenue Procedure 92-64 (or
any successor ruling thereto).

 

(b) The Participating Employers shall make contributions to the trust(s) equal
to the amount of the Compensation Deferrals and Discretionary Matching
Contributions as soon as practicable, but in no event later 10 business days,
following the date on which such contributions are credited to Participants’
Accounts.

 

(c) The Participating Employers shall pay all costs relating to the
establishment and maintenance of the trust(s) and the investment of funds held
in such trust(s).

 

13.3. Change in Control. In the event of a Change in Control, the Participating
Employers shall, as soon as possible, but in no event later than five (5)
business days following a Change in Control, make an irrevocable contribution to
the trust(s) established pursuant to Section 13.2 in an amount that is
sufficient to pay the total amount credited to all Accounts under the Plan as of
the date of the Change in Control.

 

19

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

SECTION 14

Miscellaneous Provisions

 

14.1. Top-Hat Status. Notwithstanding any provision of the Plan to the contrary,
if the Plan Administrative Committee determines that participation in the Plan
by any one or more Participants shall cause the Plan to be subject to Parts 2, 3
or 4 of Title I of ERISA, the entire interest of such Participant or
Participants under the Plan shall be immediately paid to such Participant or
Participants by the Participating Employer, or shall otherwise be segregated
from the Plan in the discretion of the Plan Administrative Committee, and such
Participant or Participants shall cease to have any interest under the Plan.

 

14.2. Benefits Non-Assignable. Benefits under the Plan may not be anticipated,
assigned or alienated, and will not be subject to claims of a Participant’s
creditors by any process whatsoever, except as specifically provided in this
Plan or by the Plan Administrative Committee in its sole discretion.

 

14.3. Right to Withhold Taxes. The Participating Employers shall have the right
to withhold such amounts from any payment under this Plan as it determines
necessary to fulfill any federal, state, or local wage or compensation
withholding requirements.

 

14.4. No Right to Continued Employment. Neither the Plan, nor any action taken
under the Plan, shall confer upon any Participant any right to continuance of
employment by the Company or any of its affiliated companies nor shall it
interfere in any way with the right of the Company or any of its affiliated
companies to terminate any Participant’s employment at any time.

 

14.5. Mental or Physical Incompetency. If the Plan Administrative Committee
determines that any person entitled to payments under the Plan is incompetent by
reason of physical or mental disability, as established by a court of competent
jurisdiction, the Plan Administrative Committee may cause all payments
thereafter becoming due to such person to be made to any other person for his or
her benefit, without responsibility to follow the application of amounts so
paid. Payments made pursuant to this Section shall completely discharge the Plan
Administrative Committee and the Participating Employer.

 

14.6. Unclaimed Benefit. Each Participant shall keep the Plan Administrative
Committee informed in writing of his or her current address and the current
address of his or her beneficiary. The Plan Administrative Committee shall not
be obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Plan Administrative Committee within three
(3) years after the date on which payment of the Participant’s Account may first
be made, payment may be made as though the Participant had died at the end of
the three (3) year period. If, within one additional year after such three (3)
year period has elapsed, or, within three years after the actual death of a
Participant, the Plan Administrative Committee is unable to locate any
designated beneficiary of the Participant, then the Participating Employer shall
have no further obligation to pay any benefit hereunder to such Participant or
beneficiary or any other person and such benefit shall be irrevocably forfeited.

 

20

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

14.7. Suspension of Payments. If any controversy, doubt or disagreement should
arise as to the person to whom any distribution or payment should be made, the
Plan Administrative Committee, in its discretion, may, without any liability
whatsoever, retain the funds involved or the sum in question pending settlement
or resolution to the Plan Administrative Committee’s satisfaction of the matter,
or pending a final adjudication by a court of competent jurisdiction.

 

14.8. Governing Laws. The provisions of the Plan shall be construed,
administered and enforced according to applicable Federal law and the laws of
State of South Carolina.

 

14.9. Severability. The provisions of the Plan are severable. If any provision
of the Plan is deemed legally or factually invalid or unenforceable to any
extent or in any application, then the remainder of the provision and the Plan,
except to such extent or in such application, shall not be affected, and each
and every provision of the Plan shall be valid and enforceable to the fullest
extent and in the broadest application permitted by law.

 

14.10. No Other Agreements or Understandings. This Plan represents the sole
agreement between the Participating Employers and Participants concerning its
subject matter, and it supersedes all prior agreements, arrangements,
understandings, warranties, representations, and statements between or among the
parties concerning its subject matter.

 

21

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on this 1st day of July, 2004.

 

         SCANSOURCE, INC.          (the “Company”)          By:   

    /s/    Jeffrey A. Bryson

--------------------------------------------------------------------------------

         Title:   

    VP of Benefits

--------------------------------------------------------------------------------

ATTEST:           By:  

/s/    Amy Pharr

--------------------------------------------------------------------------------

          Title:  

Manager, Benefits and Compensation

--------------------------------------------------------------------------------

         

 

22

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

APPENDIX A

Change in Control

 

A “Change in Control” of the Company shall occur upon the happening of any of
the following:

 

(a) The purchase or other acquisition by any person, entity or group of persons,
within the meaning of section 13(d) or 14(d) of the Securities Exchange Act of
1934 (“Act”), or any comparable successor provisions, other than the trustee of
any other trust or plan maintained for the benefit of employees of the Company,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 30 percent or more of either the outstanding shares of common stock or
the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally, or the approval by the shareholders of the Company
of a reorganization, merger, share exchange or consolidation, in each case,
where persons who were shareholders of the Company immediately prior to such
reorganization, merger, share exchange or consolidation do not, immediately
thereafter, own more than 50 percent of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged,
surviving or consolidated company’s then outstanding securities; or a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the Company’s assets.

 

(b) Consummation of a business combination between the Company and any entity
which has a market capitalization equal to or greater than 80% of the market
capitalization of the Company.

 

(c) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a 50% of the Board, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Act) shall be
considered as though such person were a member of the Incumbent Board.

 

(d) A change of 50% in the Executive Officers of the Company at the level of
Executive Vice President, Senior Vice President, Division President, and above
within a consecutive twelve (12) month period.

 

For purposes of this Appendix A, the Incumbent Board, by a majority vote, shall
have the power to determine on the basis of information known to them (a) the
number of shares beneficially owned by any person, entity or group; (b) whether
there exists an agreement, arrangement or understanding with another as to
matters referred to in this Appendix A; and (c) such other matters with respect
to which a determination is necessary under this Appendix A.

 

23

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004



--------------------------------------------------------------------------------

APPENDIX B

Eligible Employees as of July 1, 2004

 

Pursuant to Section 3.1, the Employees of the Participating Employers who are
eligible to participate in the Plan are as follows:

 

Group A:

  

Michael L. Baur

Steve H. Owings

  

President and CEO, ScanSource, Inc.

Chairman of the Board

Group B:

   Glen D. “Buck” Baker    Senior Vice-President, Merchandising     
Raymond S. Benbenek    Executive Vice-President, Corporate Operations      John
K. Black    President, Catalyst Telecom      Jeffery A. Bryson   
Vice-President, Administration and Investor Relations      Richard P. Cleys   
Vice-President, Finance and CFO      Paul J. Constantine    Vice-President,
Merchandising      Gregory B. Dixon    Chief Technology Officer      Andrea D.
Meade    Executive Vice-President, Corporate Operations      Robert S. McLain   
Vice-President, Marketing and Business Development      Gladys Y. More   
Vice-President, Merchandising      Peter J. O’Brien    Vice-President, Partner
Services      Clayton D. Sorensen    President, Paracon

 

24

ScanSource, Inc.

Deferred Compensation Plan

Effective July 1, 2004